Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over “Watanabe US 5319443” in view of “Fukushima US 20160210735”. 
	As to claim 1, Watanabe teaches “A machine control device that controls a machine performing a predetermined operation on an object, the machine control device being configured to control a relative position of the machine and the object based on an image including the object imaged by an imaging device (Col. 2, Lines 47-57 teaches “The robotic system has a robot 1 controlled by commands from a robot controller 10. The robot 1 has an arm 2 with a camera 3 mounted as a visual sensor on its tip. The camera 3 is moved by the robot 1 from a broken-line position A to a solid-line position B. In each of the positions A, B, the camera 3 images a feature point 34 on an object 30, and sends the image data to a visual sensor controller 20”; Col. 3, Lines 22-25), the machine control device comprising: an imaging control unit that controls a position and orientation of the imaging device, and controls the imaging device to capture two or more images including the object at two or more different imaging positions based on a control command (Col. 2, Lines 47-54); an imaging position information acquiring unit that acquires positional information of the two or more imaging positions (Col. 2, Lines 50-54 teaches “The camera 3 is moved by the robot 1 from a broken-line position A to a solid-line position B. In each of the positions A, B, the camera 3 images a feature point 34 on an object 30, and sends the image data to a
visual sensor controller 20”; i.e., Watanabe’s Figure 1 shows that the camera 3 acquires imaging position of a feature 34 on an object 30 at position point A and position point B); a measurement distance restoring unit that restores a measurement distance of the object as positional information of the object based on at least two images among the two or more images, distance information between at least two imaging positions corresponding to the at least two images among the two or more imaging positions, and a parameter of the imaging device, by using a camera method (Figures 1 and 2; Col. 3, Lines 26-33; Col. 4, Lines 21-68; i.e., in Figure 2, the visual sensor controller detects any positional displacement of the automobile body (workpiece) based on the image data. The visual sensor controller determines calibration data both before and after the camera 44 moved and able to determine the distance by which the camera has moved. Based on the calibration data and the image data produced by the camera after it moved, the controller can determine the position of the door (workpiece). In the event that the workpiece is positionally displaced and such a positional displacement is detected, the position attitude of the camera is corrected (repositioned) and the position of the workpiece can be detected at all times with accuracy); an area specifying unit that specifies a partial area of the object as a specified area (Col. 3, Line 27-32; Col. 3, Lines 34-36 teaches “the robot 90 moves the camera 44 based on the positional displacement information with respect to the automobile body 70 so that the camera 44 can view a predetermined area thereof in its visual range”; i.e., a predetermined area is the specified area); a predetermined precision position calculating unit that calculates distance information between the at least two imaging positions at which the measurement precision of the object satisfies a predetermined precision based on the at least two images, the measurement distance of the object, and the parameter of the imaging device, or calculates a measurement distance of the object at which the measurement precision of the object satisfies a predetermined precision based on the at least two images, the distance information between the at least two imaging positions, and the parameter of the imaging device in the specified area (Figure 1, #3; #3A, #3B, #30, #34; Figure 2, #40, #43, #44, #71, #80; Col. 2, Lines 20-24; Col. 3, Lines 26-46; Col. 4, Lines 21-68; i.e., in Figure 1, an image processor of the visual sensor controller acquires a distance data using the position A and position B, and the processor calculates the measurement distance of the object. In Figure 2, the camera can view a predetermined area, and the visual sensor controller calculates and determines calibration data both before and after the camera 44 moved that satisfies a predetermined precision, and able to determine the distance by which the camera has moved. Based on the calibration data and the image data produced by the camera after it moved, the controller can determine the position of the door (workpiece)); a measurement precision calculating unit that calculates a measurement precision of the measurement distance of the object based on the at least two images, the distance information between the at least two imaging positions, and the parameter of the imaging device (Col. 2, Lines 20-24 teaches “the second calibration data is determined by calculations for every position that the sensor may move to”; Col. 3, Lines 26-33; i.e., in Figure 1, an image processor 26 of the visual sensor controller 20 acquires a distance data of the object, and the processor 21 calculates the measurement distance); wherein the machine control device controls the position and orientation of the imaging device based on the distance information between the at least two imaging positions or the measurement distance of the object calculated by the predetermined precision position calculating unit, and changes at least one of the at least two imaging positions (Figure 1, #3; #3A, #3B, #30, #34; Figure 2, #40, #43, #44, #71, #80; Col. 2, Lines 47-57; Col. 3, Lines 55-63 teaches “after the calibration process is carried out once to obtain calibration data, new calibration data can be calculated when the position and attitude of the camera 3 are changed. Therefore, new calibration data can be produced on the basis of the positional change for every position which the camera 3 may move to. The camera 3 is not limited to any position, and can detect the position of the object 30 in a wide range”).”
	Watanabe does not explicitly teach “a stereo camera“.
	Fukushima teaches “a stereo camera ([0035] teaches “The distance image sensor 12 includes, for example, a time-of flight (TOF) camera that is usable both day and night, a plurality of stereo cameras that is usable both day and night”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Watanabe in view of Fukushima.
This combination would improve the measurement precision of the machine control device.

	As to claim 3, the combination of Watanabe and Fukushima teaches the claimed limitations as discussed in Claim 1.
	Watanabe teaches “the machine control device controls the position of the imaging device in a direction increasing a distance between the at least two imaging positions or in a direction bringing the imaging position close to thereby enhance the measurement precision of the object (Figure 1, #3; #3A, #3B, #30, #34; Figure 2, #40, #43, #44, #71, #80; Col. 3, Lines 22-33; Col. 4, Lines 34-58; i.e., when the camera moves from position A to position B, the robot controller can arrange either to increase a distance between the at least two imaging positions, or arrange the imaging position closer to the object).”

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 does not have prior arts rejection.
The most pertinent prior arts are “Watanabe US 5319443” and “Fukushima US 20160210735”.
The combination of Watanabe and Fukushima teaches all the claim limitations except “the measurement distance restoring unit obtains parallax information Z for each pixel by performing area matching on the at least two images, and calculates a measurement distance H of the object by equation (1) below based on the parallax information Z for the each pixel, distance information between the at least two imaging positions D, and a focal distance f which is the parameter of the imaging device, and the predetermined precision position calculating unit calculates a distance D’ between the at least two imaging positions at which the measurement precision of the object satisfies a predetermined precision P' by equation (3) below based on a measurement distance H of the object and a focal distance f which is a parameter of the imaging device, or calculates a measurement distance H' of the object at which the measurement precision of the object satisfies the predetermined precision P' by equation (4) below based on the distance between the at least two imaging positions D and the focal distance f which is the parameter of the imaging device, H=Dxf/z … (1), P’ = H2 / (D’ x f) … (3), P’ = H’2 / (D x f) … (4)”.  The claims have unique limitations and differentiates themselves from the prior arts. The present invention provides improvement to the safety in the machine control device for controlling the machine based on the image of object captured by the imaging device. The machine control device stops controlling the machine when the measurement accuracy of the object does not meet the predetermined accuracy; and the machine control device controls the position and orientation of the imaging device and changes one of the two imaging positions when the measurement accuracy of the object that does not meet the predetermined accuracy, in order to improve the measuring accuracy of the object. The machine control device also controls the position of the imaging device in a direction that increases a distance between the two imaging positions or in a direction that brings the imaging position close to the object, in order to improve the measuring accuracy of the object when the measuring accuracy of the object does not correspond to the predetermined accuracy”. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Watanabe and Fukushima to arrive at the claimed invention. The advantages and distinguishable features can be seen on [0006], [0007], [0009], [0010], [0033], [0050], [0058], and [0072] in the published specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863